Citation Nr: 0005499	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-32 572A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in prior 
decisions of the Board of Veterans' Appeals that denied the 
claim for entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Moving Party Represented by:  George G. Olsen, Attorney at 
Law


FINDINGS OF FACT

1.  The veteran in this case served on active duty during 
World War II.

2.  The moving party's prior claims of entitlement to service 
connection for the cause of the veteran's death were denied 
by the Board of Veterans' Appeals in decisions dated in 
February 1960, November 1973, September 1984, February 1986, 
August 1990, and August 1992.

3.  On June 7, 1999, a motion for revision of a Board 
decision based on clear and unmistakable error (CUE) was 
filed.

4.  The moving party's June 1999 CUE motion did not identify 
the specific Board decision to which the motion pertained.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999) [formerly, Rule of 
Practice 1404(a), 64 Fed. Reg. 2139 (1999)].

Briefly, the moving party's prior claims of entitlement to 
service connection for the cause of the veteran's death were 
denied by the Board of Veterans' Appeals in decisions dated 
in February 1960, November 1973, September 1984, February 
1986, August 1990, and August 1992.  

On June 7, 1999, a motion for revision of a Board decision 
based on clear and unmistakable error (CUE) was filed.  The 
moving party's June 1999 CUE motion, however, did not 
identify the specific Board decision to which the motion 
pertained.  A denial on the CUE motion at this time may 
preclude the Board from considering any further CUE motion on 
the Board's prior decisions.  Because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(a) [formerly, Rule of Practice 1404(a), 64 
Fed. Reg. 2139 (1999)], the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 


